365 Pa. 549 (1950)
Communist Party Petition.
Supreme Court of Pennsylvania.
September 29, 1950.
*550 Hymen Schlesinger, for petitioners.
OPINION PER CURIAM, September 29, 1950:
The order entered by the respondent judge of the court below on September 5, 1950, padlocking the premises at Room 426, and the adjoining offices thereto, in the Bakewell Building, Pittsburgh, listed in said building as the offices of the Communist Party of Western Pennsylvania, is without warrant in law. There is no statute empowering a Court of Quarter Sessions to padlock premises because they happen to be occupied or used by persons accused of crime; and no such power inheres in the court otherwise. A writ of prohibition to abate the continuing wrong of the order entered below is appropriate: see McNair's Petition, 324 Pa. 48, 64, 187 A. 498. The writ will therefore issue as prayed for.